DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s amendment filed 06/21/2021 is acknowledged. Applicant has canceled claims 1-157 and submitted new claims 158-177, which are similar to the original Group I (methods of treatment) set forth at p. 4 of the Restriction requirement mailed 04/21/2021. In addition, Applicant has limited the species of sFGFR3 in the newly filed claims to that of the polypeptide (i). See p. 6 of the restriction requirement mailed 04/21/2021.
	Claims 158-177 are under examination. 

Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. The instant application is not in compliance with the sequence rules, particularly 37 CFR 1.821(d), which requires that reference be made to a particular sequence identifier (SEQ ID NO: X) in the specification and claims  Specifically, p. 35 of the instant specification contains nucleic acid sequences without any corresponding sequence identifiers. Appropriate correction is required. See also the attached Notice to Comply.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 172 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 172 depends from claim 158 and recites that the amino acid sequence of the sFGFR3 polypeptide is encoded by a polynucleotide comprising a nucleic acid sequence at least 85% identical to SEQ ID NO: 15. Since claim 158 requires that the polypeptide differ no more than 10% from the recited sequence, it is not clear how claim 172, which recites a polynucleotide that codes for a polypeptide that may differ by up to 15% from the sFGFR3 polypeptide and is therefore broader in scope, further limits claim 158. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 158-177 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or reducing abnormal fat deposition in a subject having a skeletal growth retardation disorder selected from the group consisting of achondroplasia, thanatophoric dysplasia type I (TDI), thanatophoric dysplasia type II (TDII), severe achondroplasia with developmental delay and acanthosis nigricans (SADDAN), hypochondroplasia, a craniosynostosis syndrome, and camptodactyly tall stature and hearing loss syndrome (CATSHL), comprising the administration of an sFGFR3 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 5, does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	(i) The claims are broad with respect to the recited soluble fibroblast growth factor receptor 3 (sFGFR3). Independent claim 158 recites that the sFGFR3 polypeptide comprises an amino acid sequence at least 90% identical to SEQ ID NO: 5. This is interpreted as encompassing the entirety of SEQ ID NO: 5 or any portion of SEQ ID NO: 5 that shares at least 90% sequence identity. The polypeptide set forth in SEQ ID NO: 5 contains 349 amino acid residues, thus the claims encompass a polypeptide that differs from SEQ ID NO: 5 by 34 amino acid residues. Alternatively, the encompassed sFGFR3 polypeptide may comprise a fragment of SEQ ID NO: 5 comprising at least 315 residues. The instant specification discloses examples of sFGFR3 polypeptides that can be used in the instantly claimed methods, namely SEQ ID NOs: 1-4, 6 and 7 in addition to SEQ ID NO: 5 (see p. 17, 2nd paragraph, for example). The sFGFR3 polypeptide set forth in instant SEQ ID NO: 1 shares only 84.5% identity with instant SEQ ID NO: 5 
The instant specification provides evidence of a single sFGFR3 capable of restoring glucose metabolism in transgenic Fgfr3ach/+ mice (see Examples and Figures 4A-4E), namely SEQ ID NO: 5. The instant specification provides a limited number of sFGFR3 polypeptides that differ from SEQ ID NO: 5 in the same way, namely, they are all missing residues 288-337. As noted above, however, SEQ ID NOs: 1-4, 6 and 7 share less than 90% sequence similarity with SEQ ID NO: 5 and are not encompassed by the recited sFGFR3 polypeptide. The instant specification does not, however, provide a teaching of how a teaching of how the encompassed polypeptides may differ from SEQ ID NO: 5 by up to 34 amino acid residues by substitution or deletion while retaining the ability to reduce abnormal fat deposition. 
Claim 172, which requires only that the polynucleotide that codes for the sFGFR3 polypeptide have 85% identity to SEQ ID NO: 15 also encompasses a broad class of variants that are not described in the instant specification. For instance, the following polynucleotide published online only (Biol. Direct 9 (1), 20 (2014)) and reproduced below shares greater than 85% identity with instant SEQ ID NO: 15, but does not code for a polypeptide capable of carrying out the claimed methods:
RESULT 15
JV574764
LOCUS       JV574764                3131 bp    mRNA    linear   TSA 04-NOV-2014

ACCESSION   JV574764
VERSION     JV574764.1
DBLINK      BioProject: PRJNA77627
            Sequence Read Archive: SRR353359
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Macaca mulatta (Rhesus monkey)
  ORGANISM  Macaca mulatta
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Cercopithecidae; Cercopithecinae; Macaca.
REFERENCE   1  (bases 1 to 3131)
  AUTHORS   Zimin,A.V., Cornish,A.S., Maudhoo,M.D., Gibbs,R.M., Zhang,X.,
            Pandey,S., Meehan,D.T., Wipfler,K., Bosinger,S.E., Johnson,Z.P.,
            Tharp,G.K., Marcais,G., Roberts,M., Ferguson,B., Fox,H.S.,
            Treangen,T., Salzberg,S.L., Yorke,J.A. and Norgren,R.B. Jr.
  TITLE     A new rhesus macaque assembly and annotation for next-generation
            sequencing analyses
  JOURNAL   Biol. Direct 9 (1), 20 (2014)
   PUBMED   25319552
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 3131)
  AUTHORS   Pandey,S., Maudhoo,M.D., Guda,C., Ferguson,B., Fox,H. and
            Norgren,R.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-APR-2012) Genetics, Cell Biology and Anatomy,
            University of Nebraska Medical Center, 985805 Nebraska Medical
            Center, Omaha, NE 68198-5805, USA
COMMENT     All reads were aligned with the human RefSeq mRNA sequences using
            BLAST. For read lengths of 76 bp, if the alignment length was 70 or
            less, the read was filtered from the input file. For read lengths
            of 100 bp, if the alignment length was 90 or less, the read was
            filtered from the input file. For paired end sequences, if one
            sequence was filtered, its pair was also filtered. Velveth was
            performed as recommended. kmer was set at 29 for single end
            sequences and 31 for paired end sequences. The output files from
            Velveth were passed to Velvetg. After performing Velvetg, this
            output file was passed to Oases where the final assembly was
            performed. Default parameters were used for Velvetg and Oases.
            
            ##Assembly-Data-START##
            Assembly Method       :: Velvet v.1.1.05; Oases v.0.1.22
            Sequencing Technology :: Illumina
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..3131
                     /organism="Macaca mulatta"
                     /mol_type="mRNA"
                     /isolation_source="BF20336"
                     /db_xref="taxon:9544"
                     /tissue_type="brain"
                     /country="India"

  Query Match             85.6%;  Score 947.4;  DB 844;  Length 3131;
  Best Local Similarity   93.7%;  
  Matches  987;  Conservative    0;  Mismatches   66;  Indels    0;  Gaps    0;


              || | ||   | |||  |    | |  |    | | ||    | ||||||||||||||||
Db        107 TCGCGCTCTGCGTGGCAGTGGCCATCGTGGCCGGCGCCTCCTCGGAGTCCTTGGGGACGG 166

Qy         74 AGCAGCGCGTCGTGGGGCGAGCGGCAGAAGTCCCGGGCCCAGAGCCCGGCCAGCAGGAGC 133
              ||||||||||||||||||||| |||||||||  | ||||| |||||| ||||||||||||
Db        167 AGCAGCGCGTCGTGGGGCGAGTGGCAGAAGTGTCCGGCCCGGAGCCCAGCCAGCAGGAGC 226

Qy        134 AGTTGGTCTTCGGCAGCGGGGATGCTGTGGAGCTGAGCTGTCCCCCGCCCGGGGGTGGTC 193
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        227 AGTTGGTCTTCGGCAGCGGGGACGCTGTGGAGCTGAGCTGTCCCCCGCCCGGGGGTGGTC 286

Qy        194 CCATGGGGCCCACTGTCTGGGTCAAGGATGGCACAGGGCTGGTGCCCTCGGAGCGTGTCC 253
              || ||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        287 CCGTGGGGCCCACTGTCTGGGTCAAGGATGGCGCAGGGCTGGTGCCCTCGGAGCGTGTCC 346

Qy        254 TGGTGGGGCCCCAGCGGCTGCAGGTGCTGAATGCCTCCCACGAGGACTCCGGGGCCTACA 313
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        347 TGGTGGGGCCCCAGCGGCTGCAGGTGCTGAATGCCTCCCACGAGGACTCTGGGGCCTACA 406

Qy        314 GCTGCCGGCAGCGGCTCACGCAGCGCGTACTGTGCCACTTCAGTGTGCGGGTGACAGACG 373
              ||||||||||||||||||| |||| |||||| |||||||||||||||||||||||||| |
Db        407 GCTGCCGGCAGCGGCTCACACAGCTCGTACTATGCCACTTCAGTGTGCGGGTGACAGATG 466

Qy        374 CTCCATCCTCGGGAGATGACGAAGACGGGGAGGACGAGGCTGAGGACACAGGTGTGGACA 433
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        467 CTCCATCCTCGGGAGATGACGAAGACGGGGAGGACGAGGCTGAGGACACAGGTGTGGACA 526

Qy        434 CAGGGGCCCCTTACTGGACACGGCCCGAGCGGATGGACAAGAAGCTGCTGGCCGTGCCGG 493
              ||||||||||||||||||| |||||||||||||||||||||||||||||||| |||||||
Db        527 CAGGGGCCCCTTACTGGACTCGGCCCGAGCGGATGGACAAGAAGCTGCTGGCTGTGCCGG 586

Qy        494 CCGCCAACACCGTCCGCTTCCGCTGCCCAGCCGCTGGCAACCCCACTCCCTCCATCTCCT 553
              |||||||||||||||||||||||||||| || || |||||||||||||||||||||||||
Db        587 CCGCCAACACCGTCCGCTTCCGCTGCCCGGCTGCCGGCAACCCCACTCCCTCCATCTCCT 646

Qy        554 GGCTGAAGAACGGCAGGGAGTTCCGCGGCGAGCACCGCATTGGAGGCATCAAGCTGCGGC 613
              |||||||||| |||| ||||||||||||||||||||||||||| ||||||||||| ||||
Db        647 GGCTGAAGAATGGCAAGGAGTTCCGCGGCGAGCACCGCATTGGCGGCATCAAGCTTCGGC 706

Qy        614 ATCAGCAGTGGAGCCTGGTCATGGAAAGCGTGGTGCCCTCGGACCGCGGCAACTACACCT 673
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        707 ACCAGCAGTGGAGCCTGGTCATGGAAAGCGTGGTGCCCTCGGACCGCGGCAACTACACCT 766

Qy        674 GCGTCGTGGAGAACAAGTTTGGCAGCATCCGGCAGACGTACACGCTGGACGTGCTGGAGC 733
              |||| |||||||||||||||||||||||||||||||| ||||||||||||||||||||||
Db        767 GCGTGGTGGAGAACAAGTTTGGCAGCATCCGGCAGACATACACGCTGGACGTGCTGGAGC 826

Qy        734 GCTCCCCGCACCGGCCCATCCTGCAGGCTGGGCTGCCTGCTAACCAGACAGCGGTGCTGG 793
              |||||||||||||||||||||||||||| |||||||| || |||||||| ||||||||||
Db        827 GCTCCCCGCACCGGCCCATCCTGCAGGCGGGGCTGCCGGCCAACCAGACGGCGGTGCTGG 886

Qy        794 GCAGCGACGTGGAGTTCCACTGCAAGGTGTACAGTGACGCACAGCCCCACATCCAGTGGC 853
              ||||||| |||||||| |||||||||||||||||||| || |||||||||||||||||||
Db        887 GCAGCGATGTGGAGTTTCACTGCAAGGTGTACAGTGATGCGCAGCCCCACATCCAGTGGC 946

Qy        854 TCAAGCACGTGGAGGTGAATGGCAGCAAGGTGGGCCCGGACGGCACACCCTACGTTACCG 913

Db        947 TCAAGCACGTGGAGGTGAATGGCAGCAAGGTGGGCCCCGACGGCACACCCTACGTCACCG 1006

Qy        914 TGCTCAAGACGGCGGGCGCTAACACCACCGACAAGGAGCTAGAGGTTCTCTCCTTGCACA 973
              |||||||||||||||||||||| |||||||||||||||||||||||||| ||||||||||
Db       1007 TGCTCAAGACGGCGGGCGCTAATACCACCGACAAGGAGCTAGAGGTTCTGTCCTTGCACA 1066

Qy        974 ACGTCACCTTTGAGGACGCCGGGGAGTACACCTGCCTGGCGGGCAATTCTATTGGGTTTT 1033
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1067 ACGTCACCTTTGAGGACGCCGGGGAGTACACCTGCCTGGCGGGCAATTCTATTGGGTTTT 1126

Qy       1034 CTCATCACTCTGCGTGGCTGGTGGTGCTGCCAG 1066
              | ||||||||||||||||| |||||||||||||
Db       1127 CCCATCACTCTGCGTGGCTCGTGGTGCTGCCAG 1159

The instant specification does not provide a representative sample of polynucleotides that may differ from wild-type by 15% and still code for a polypeptide carrying out the claimed methods.
The number of mutations generally possible in any given protein that can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various conserved sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. In addition, not only conserved, but also non-conserved amino acid residues are important to protein function (see p. 1134, right column of Fenton et al., Medicinal Chemistry Research (2020) 29:1133-1146). Fenton et al. review the lack of knowledge that persists several years after the effective filing date of “[predicting] outcomes of mutations” (see p. 1134, right column) and the difficulty in using algorithms to predict effects on protein function. Indeed, the art provides evidence that even single point mutations can destabilize proteins. See the review by Bhattacharya et al. (PLoS ONE 12(3): e0171355. https://doi.org/10.1371/journal.pone.0171355; 22 pages total), which states that single nucleotide variations have a range of effects at the protein level that are significantly st and 2nd paragraphs). Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Thus, screening all of the possible FGFR3 polypeptide variants for the ability to treat and reduce abnormal fat deposition in all of the contemplated conditions would require an undue amount of experimentation.
(ii) The claims encompass reducing or eliminating various diseases, including “obstructive sleep apnea, pulmonary disease, cardiovascular disease, metabolic disease, neurological disease, dyslipidemia, hypertension, atherosclerosis, myocardial infarction, stroke, dementia, infertility, menstrual irregularities, insulin dysregulation, or glucose dysregulation.” See claim 161 as well as the paragraph bridging pages 12-13 of the instant specification. The evidence set forth in the instant specification is not commensurate in scope with the breadth of the encompassed patient population or the diseases that can be treated with the claimed methods. As noted above, the instant specification provides evidence that sFGFR3 is capable of restoring glucose metabolism in transgenic Fgfr3ach/+ mice (see Examples and Figures 4A-4E), which are a model for achondroplasia. There is no teaching in the instant specification that supports the treatment of neurodegenerative diseases, for example. A review by Van Bulck et al. (Int. J. Mol. Sci. 2019, 20, 719; doi:10.3390/ijms20030719; 36 pages total) teach that “[n]eurodegenerative diseases are incurable and debilitating conditions that st sentence). Van Bulck et al. note that there is no effective treatment currently available to reverse or prevent the course of neurodegenerative diseases (see p. 2, 1st full paragraph). Hence, the art teaches that neurodegenerative disease treatment remains a developing field. In addition, the instant specification encompasses prevention (see p. 1) and Van Bulck et al. teach that “no current therapies can prevent, slow, or halt progression” of neurodegenerative diseases (see abstract). Thus, the claims are not enabled for “eliminating” or preventing the recited diseases and conditions.
Due to the large quantity of experimentation necessary to identify all of the encompassed FGFR3 polypeptides for the ability to treat or reduce abnormal fat deposition and/or reduce or eliminate one or more of obstructive sleep apnea, pulmonary disease, cardiovascular disease, metabolic disease, neurological disease, dyslipidemia, hypertension, atherosclerosis, myocardial infarction, stroke, dementia, infertility, menstrual irregularities, insulin dysregulation, or glucose dysregulation, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to same, the complex nature of the invention, the unpredictability of the effects of mutation on protein structure and function and the breadth of the claims which fail to recite limitations on the FGFR3 polypeptide or the patient population, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Written Description
Claims 158-177 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
The claims encompass administration of a soluble FGFR3 comprising the entirety of SEQ ID NO: 5 or any portion of SEQ ID NO: 5 that shares at least 90% sequence identity in order to treat or reduce abnormal fat deposition or reduce or eliminate the conditions recited in claim 161. The polypeptide set forth in SEQ ID NO: 5 contains 349 amino acid residues, thus the claims encompass a polypeptide that differs from SEQ ID NO: 5 by 34 amino acid residues. Alternatively, the encompassed sFGFR3 polypeptide may comprise a fragment of SEQ ID NO: 5 comprising at least 315 residues. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity.
The instant specification provides evidence of a single sFGFR3 capable of restoring glucose metabolism in transgenic Fgfr3ach/+ mice (see Examples and Figures nd paragraph, for example), but these are not part of the genus of sFGFR3 polypeptides recited in the claims. The sFGFR3 polypeptide set forth in instant SEQ ID NO: 1 shares only 84.5% identity with instant SEQ ID NO: 5 because it is missing residues 288-337 and is longer overall. This is similarly true of SEQ ID NOs: 2, 3 and 7. The sFGFR3 polypeptides set forth in SEQ ID NOs: 4 and 6 are missing residues 288-337 and consist of 301 amino acid residues total and also differ from SEQ ID NO: 5 by at least 84%. Given that SEQ ID NOs: 1-4, 6 and 7 share less than 90% sequence similarity with SEQ ID NO: 5, they are not part of the genus of polypeptides that are encompassed by the recited sFGFR3 polypeptide. Even if SEQ ID NOs: 1-4, 6 and 7 were part of the recited genus of sFGFR3 polypeptides, they constitute a limited number of sFGFR3 polypeptides that differ from SEQ ID NO: 5 in the same way, namely, they are all missing residues 288-337 and are not representative of the genus of polypeptides that may differ from SEQ ID NO: 5 by up to 34 amino acid residues by substitution or deletion while retaining the ability to reduce abnormal fat deposition or treat disease. The instant specification does not provide a teaching of how the encompassed polypeptides may differ from SEQ ID NO: 5 by up to 34 amino acid residues by substitution or deletion while retaining the ability to reduce abnormal fat deposition or treat disease. 
Claim 172, which requires only that the polynucleotide that codes for the sFGFR3 polypeptide have 85% identity to SEQ ID NO: 15, also encompasses a broad class of variants that are not described in the instant specification. For instance, the following 
RESULT 15
JV574764
LOCUS       JV574764                3131 bp    mRNA    linear   TSA 04-NOV-2014
DEFINITION  TSA: Macaca mulatta Mamu_241725 mRNA sequence.
ACCESSION   JV574764
VERSION     JV574764.1
DBLINK      BioProject: PRJNA77627
            Sequence Read Archive: SRR353359
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Macaca mulatta (Rhesus monkey)
  ORGANISM  Macaca mulatta
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Cercopithecidae; Cercopithecinae; Macaca.
REFERENCE   1  (bases 1 to 3131)
  AUTHORS   Zimin,A.V., Cornish,A.S., Maudhoo,M.D., Gibbs,R.M., Zhang,X.,
            Pandey,S., Meehan,D.T., Wipfler,K., Bosinger,S.E., Johnson,Z.P.,
            Tharp,G.K., Marcais,G., Roberts,M., Ferguson,B., Fox,H.S.,
            Treangen,T., Salzberg,S.L., Yorke,J.A. and Norgren,R.B. Jr.
  TITLE     A new rhesus macaque assembly and annotation for next-generation
            sequencing analyses
  JOURNAL   Biol. Direct 9 (1), 20 (2014)
   PUBMED   25319552
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 3131)
  AUTHORS   Pandey,S., Maudhoo,M.D., Guda,C., Ferguson,B., Fox,H. and
            Norgren,R.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-APR-2012) Genetics, Cell Biology and Anatomy,
            University of Nebraska Medical Center, 985805 Nebraska Medical
            Center, Omaha, NE 68198-5805, USA
COMMENT     All reads were aligned with the human RefSeq mRNA sequences using
            BLAST. For read lengths of 76 bp, if the alignment length was 70 or
            less, the read was filtered from the input file. For read lengths
            of 100 bp, if the alignment length was 90 or less, the read was
            filtered from the input file. For paired end sequences, if one
            sequence was filtered, its pair was also filtered. Velveth was
            performed as recommended. kmer was set at 29 for single end
            sequences and 31 for paired end sequences. The output files from
            Velveth were passed to Velvetg. After performing Velvetg, this
            output file was passed to Oases where the final assembly was
            performed. Default parameters were used for Velvetg and Oases.
            
            ##Assembly-Data-START##
            Assembly Method       :: Velvet v.1.1.05; Oases v.0.1.22
            Sequencing Technology :: Illumina
            ##Assembly-Data-END##

     source          1..3131
                     /organism="Macaca mulatta"
                     /mol_type="mRNA"
                     /isolation_source="BF20336"
                     /db_xref="taxon:9544"
                     /tissue_type="brain"
                     /country="India"

  Query Match             85.6%;  Score 947.4;  DB 844;  Length 3131;
  Best Local Similarity   93.7%;  
  Matches  987;  Conservative    0;  Mismatches   66;  Indels    0;  Gaps    0;

Qy         14 TCTCTCTGCTCCTGGTTGGCATCCTATTCCATGCCACCCAGGCCGAGTCCTTGGGGACGG 73
              || | ||   | |||  |    | |  |    | | ||    | ||||||||||||||||
Db        107 TCGCGCTCTGCGTGGCAGTGGCCATCGTGGCCGGCGCCTCCTCGGAGTCCTTGGGGACGG 166

Qy         74 AGCAGCGCGTCGTGGGGCGAGCGGCAGAAGTCCCGGGCCCAGAGCCCGGCCAGCAGGAGC 133
              ||||||||||||||||||||| |||||||||  | ||||| |||||| ||||||||||||
Db        167 AGCAGCGCGTCGTGGGGCGAGTGGCAGAAGTGTCCGGCCCGGAGCCCAGCCAGCAGGAGC 226

Qy        134 AGTTGGTCTTCGGCAGCGGGGATGCTGTGGAGCTGAGCTGTCCCCCGCCCGGGGGTGGTC 193
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        227 AGTTGGTCTTCGGCAGCGGGGACGCTGTGGAGCTGAGCTGTCCCCCGCCCGGGGGTGGTC 286

Qy        194 CCATGGGGCCCACTGTCTGGGTCAAGGATGGCACAGGGCTGGTGCCCTCGGAGCGTGTCC 253
              || ||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        287 CCGTGGGGCCCACTGTCTGGGTCAAGGATGGCGCAGGGCTGGTGCCCTCGGAGCGTGTCC 346

Qy        254 TGGTGGGGCCCCAGCGGCTGCAGGTGCTGAATGCCTCCCACGAGGACTCCGGGGCCTACA 313
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        347 TGGTGGGGCCCCAGCGGCTGCAGGTGCTGAATGCCTCCCACGAGGACTCTGGGGCCTACA 406

Qy        314 GCTGCCGGCAGCGGCTCACGCAGCGCGTACTGTGCCACTTCAGTGTGCGGGTGACAGACG 373
              ||||||||||||||||||| |||| |||||| |||||||||||||||||||||||||| |
Db        407 GCTGCCGGCAGCGGCTCACACAGCTCGTACTATGCCACTTCAGTGTGCGGGTGACAGATG 466

Qy        374 CTCCATCCTCGGGAGATGACGAAGACGGGGAGGACGAGGCTGAGGACACAGGTGTGGACA 433
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        467 CTCCATCCTCGGGAGATGACGAAGACGGGGAGGACGAGGCTGAGGACACAGGTGTGGACA 526

Qy        434 CAGGGGCCCCTTACTGGACACGGCCCGAGCGGATGGACAAGAAGCTGCTGGCCGTGCCGG 493
              ||||||||||||||||||| |||||||||||||||||||||||||||||||| |||||||
Db        527 CAGGGGCCCCTTACTGGACTCGGCCCGAGCGGATGGACAAGAAGCTGCTGGCTGTGCCGG 586

Qy        494 CCGCCAACACCGTCCGCTTCCGCTGCCCAGCCGCTGGCAACCCCACTCCCTCCATCTCCT 553
              |||||||||||||||||||||||||||| || || |||||||||||||||||||||||||
Db        587 CCGCCAACACCGTCCGCTTCCGCTGCCCGGCTGCCGGCAACCCCACTCCCTCCATCTCCT 646

Qy        554 GGCTGAAGAACGGCAGGGAGTTCCGCGGCGAGCACCGCATTGGAGGCATCAAGCTGCGGC 613
              |||||||||| |||| ||||||||||||||||||||||||||| ||||||||||| ||||
Db        647 GGCTGAAGAATGGCAAGGAGTTCCGCGGCGAGCACCGCATTGGCGGCATCAAGCTTCGGC 706

Qy        614 ATCAGCAGTGGAGCCTGGTCATGGAAAGCGTGGTGCCCTCGGACCGCGGCAACTACACCT 673
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        707 ACCAGCAGTGGAGCCTGGTCATGGAAAGCGTGGTGCCCTCGGACCGCGGCAACTACACCT 766


              |||| |||||||||||||||||||||||||||||||| ||||||||||||||||||||||
Db        767 GCGTGGTGGAGAACAAGTTTGGCAGCATCCGGCAGACATACACGCTGGACGTGCTGGAGC 826

Qy        734 GCTCCCCGCACCGGCCCATCCTGCAGGCTGGGCTGCCTGCTAACCAGACAGCGGTGCTGG 793
              |||||||||||||||||||||||||||| |||||||| || |||||||| ||||||||||
Db        827 GCTCCCCGCACCGGCCCATCCTGCAGGCGGGGCTGCCGGCCAACCAGACGGCGGTGCTGG 886

Qy        794 GCAGCGACGTGGAGTTCCACTGCAAGGTGTACAGTGACGCACAGCCCCACATCCAGTGGC 853
              ||||||| |||||||| |||||||||||||||||||| || |||||||||||||||||||
Db        887 GCAGCGATGTGGAGTTTCACTGCAAGGTGTACAGTGATGCGCAGCCCCACATCCAGTGGC 946

Qy        854 TCAAGCACGTGGAGGTGAATGGCAGCAAGGTGGGCCCGGACGGCACACCCTACGTTACCG 913
              ||||||||||||||||||||||||||||||||||||| ||||||||||||||||| ||||
Db        947 TCAAGCACGTGGAGGTGAATGGCAGCAAGGTGGGCCCCGACGGCACACCCTACGTCACCG 1006

Qy        914 TGCTCAAGACGGCGGGCGCTAACACCACCGACAAGGAGCTAGAGGTTCTCTCCTTGCACA 973
              |||||||||||||||||||||| |||||||||||||||||||||||||| ||||||||||
Db       1007 TGCTCAAGACGGCGGGCGCTAATACCACCGACAAGGAGCTAGAGGTTCTGTCCTTGCACA 1066

Qy        974 ACGTCACCTTTGAGGACGCCGGGGAGTACACCTGCCTGGCGGGCAATTCTATTGGGTTTT 1033
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1067 ACGTCACCTTTGAGGACGCCGGGGAGTACACCTGCCTGGCGGGCAATTCTATTGGGTTTT 1126

Qy       1034 CTCATCACTCTGCGTGGCTGGTGGTGCTGCCAG 1066
              | ||||||||||||||||| |||||||||||||
Db       1127 CCCATCACTCTGCGTGGCTCGTGGTGCTGCCAG 1159

The instant specification does not provide a representative sample of polynucleotides that may differ from wild-type by 15% and still code for a polypeptide carrying out the claimed methods. 
In summary, the instant specification does not describe any particular portion of SEQ ID NO: 5 that must be conserved in order to retain the required functions. The instant specification does not provide the structure to function correlation of polypeptides that may differ from SEQ ID NO: 5 by up to 34 amino acid residues by substitution or deletion while retaining the ability to reduce abnormal fat deposition. The alternative sFGFR3 variants disclosed in the specification differ by more than 90% from SEQ ID NO: 5, and thus are not part of the genus of polypeptides that are encompassed recited sFGFR3 polypeptide. Further, even if SEQ ID NOs: 1-4, 6 and 7 were part of the recited genus of sFGFR3 polypeptides, they constitute a limited number 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of SEQ ID NO: 5, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 158-166 and 168-177 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouze (WO2016110786—on IDS filed 06/29/2020). Gouze teaches treating achondroplasia comprising administration of a polypeptide having the sequence set forth in SEQ ID NO: 2, which is 99.1% identical to instant SEQ ID NO: 5 (see claims 1-34):
RESULT 8
BDC49181
ID   BDC49181 standard; protein; 741 AA.

AC   BDC49181;

DT   25-AUG-2016  (first entry)

DE   Human sFGFR3-Ig like C2 type domain 3 construct, SEQ ID 2.

KW   FGF3 receptor; FGFR3 protein; Fibroblast growth factor receptor 3;
KW   achondroplasia; bone disease; craniosynostosis; crouzon syndrome;
KW   dysplasia; osteopathic; prophylactic to disease; protein therapy;
KW   therapeutic.

OS   Homo sapiens.
OS   Synthetic.
OS   Unidentified.

FH   Key             Location/Qualifiers
FT   Region          1..357
FT                   /note= "This region is specifically claimed in claim 1"
FT   Region          371..741
FT                   /note= "This region is specifically claimed in claim 6"
FT   Region          703..741
FT                   /note= "This region is specifically claimed in claim 1"

CC PN   WO2016110786-A1.

CC PD   14-JUL-2016.

CC PF   07-JAN-2016; 2016WO-IB000403.

PR   07-JAN-2015; 2015EP-00290003.

CC PA   (UYNI-) UNIV NICE-SOPHIA ANTIPOLIS.
CC PA   (THER-) THERACHON.
CC PA   (INRM ) INSERM INST NAT SANTE & RECH MEDICALE.

CC PI   Garcia S,  Gouze E;

DR   WPI; 2016-436074/50.
DR   REFSEQ; NP_075254.

CC PT   New soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide, 
CC PT   useful for preparing composition used as medicament for preventing or 
CC PT   treating skeletal growth retardation disorder, e.g. achondroplasia, in 
CC PT   subject.

CC PS   Claim 31; SEQ ID NO 2; 84pp; English.

CC   The present invention relates to a novel soluble fibroblast growth factor
CC   receptor 3 (sFGFR3) polypeptide, useful for preparing a medicament for 
CC   preventing or treating skeletal growth retardation disorder. The sFGFR3 
CC   polypeptide comprising an amino acid sequence: (i) comprising at least 
CC   amino acid residues 1-310 or 1-323 of SEQ ID NO: 1 (see BDC49180), but 
CC   excluding at least amino acid residues 655-694 of SEQ ID NO: 1, or its 
CC   variant; or (ii) comprising at least amino acid residues 1-357 of SEQ ID 
CC   NO: 2 (see BDC49181), but excluding at least amino acid residues 703-741 
CC   of SEQ ID NO: 2, or its variant. The invention also provides: (1) a 
CC   nucleic acid encoding the polypeptide; (2) a vector comprising the 
CC   nucleic acid; (3) a cell comprising the nucleic acid or the vector; (4) a

CC   the cell; and (5) a method for monitoring treatment of a skeletal growth 
CC   retardation disorder. The polypeptide is useful for preparing a 
CC   composition, which is as a medicament for preventing or treating a 
CC   skeletal growth retardation disorder in a subject, where the skeletal 
CC   growth retardation disorder is FGFR3-related skeletal disease. The 
CC   skeletal growth retardation disorder is selected from achondroplasia, 
CC   thanatophoric dysplasia type I (TDI), thanatophoric dysplasia type II 
CC   (TDM), severe achondroplasia with developmental delay and acanthosis 
CC   nigricans (SADDAN), hypochondroplasia, and a craniosynostosis syndrome. 
CC   The craniosynostosis syndrome is selected from Muenke syndrome, Crouzon 
CC   syndrome, Apert syndrome, Jackson-Weiss syndrome, Pfeiffer syndrome, and 
CC   Crouzonodermoskeletal syndrome. The present sequence is a human FGFR3 
CC   comprising an immunoglobulin (Ig) like C2 type domain 3, which is used in
CC   the invention for preventing or treating skeletal growth retardation 
CC   disorder.

SQ   Sequence 741 AA;

  Query Match             99.1%;  Score 1838.5;  DB 23;  Length 741;
  Best Local Similarity   99.7%;  
  Matches  348;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 82

Qy         61 PSERVLVGPQRLQVLNASHEDSGAYSCRQRLTQRVLCHFSVRVTDAPSSGDDEDGEDEAE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 PSERVLVGPQRLQVLNASHEDSGAYSCRQRLTQRVLCHFSVRVTDAPSSGDDEDGEDEAE 142

Qy        121 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 202

Qy        181 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        203 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 262

Qy        241 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLKTAGANTTDKELE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        263 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLKTAGANTTDKELE 322

Qy        301 VLSLHNVTFEDAGEYTCLAGNSIGFSHHSAWLVVLPVSLESNASMSSNT 349
              ||||||||||||||||||||||||||||||||||| |||||||||||||
Db        323 VLSLHNVTFEDAGEYTCLAGNSIGFSHHSAWLVVL-VSLESNASMSSNT 370

Gouze also contemplated treatment of “achondroplasia, thanatophoric dysplasia type I (TOI), thanatophoric dysplasia type II (TOII), severe achondroplasia with developmental delay and acanthosis nigricans (SADDAN), hypochondroplasia, and craniosynostosis” (see p. 29, lines 16-19) as well as “cardiovascular disease [and] obesity (see p. 30, lines 
Exemplary doses of the sFGFR3 polypeptides include, e.g., 0.0002, 0.0005, 0.0010, 0.002, 0.005, 0.01, 0.02, 0.05, 0.1, 0.2, 0.5, 1, 2, 3, 2.5, 4, 5, 6, 7, 8, 9, 10, 15, or 20 mg/kg. For all dosages or ranges recited herein, the term “about” may be used to modify these dosages by ±10% of the recited values or range 20 endpoints. In particular, sFGFR3 compositions in accordance with the present disclosure can be administered to patients in doses ranging from about 0.0002 mg/kg/day to about 20 mg/kg/day, about 0.02 mg/kg/day to about 15 mg/kg/day, or about 0.2 mg/kg/day to about 10 mg/kg/day (e.g., 0. 75 mg/kg/day).

Thus, the dose ranges anticipate those set forth in instant claims 173-175. The frequency taught by Gouze also anticipates that recited in the claims and includes “daily…twice a week, three times a week, four times a week, five times a week, six times a week, weekly, biweekly, [or] monthly” (see p. 32, lines 34-35), thus meeting the limitation set forth in claim 176. The modes of administration recited in claim 177 were taught at p. 35, lines 1-10 of Gouze.
	The reference by Owen et al. (Medicine, 1990; 69: 56-67) is presented as evidence that patients with achondroplasia have “apparent android obesity”, and greater abdominal: hip ratios, but not hypertriglyceridemia or diabetes mellitus (see p. 65, paragraph bridging left and right columns). Indeed, Owen et al. conclude that increased abdominal circumference is not predictive of body fat or being overweight, and further, cannot necessarily be extrapolated from measurements from average height humans (see p. 66, right column, under “Summary”). Note MPEP 2131.01, which addresses the Fgfr3ach/+) have a tendency to develop visceral fat around the organs. See MPEP 2131.01 (III), which also states that the critical date of extrinsic evidence showing a universal fact such as the body characteristics of achondroplasia patients need not antedate the filing date.
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 158-160, 162-166 and 168-177 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of of U.S. Patent No. 10,294,289. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to administration of a soluble FGFR3 (sFGFR3) polypeptide in order to treat a skeletal growth retardation disorder selected from achondroplasia, thanatophoric dysplasia type I (TDI), thanatophoric dysplasia type II (TDII), severe achondroplasia with developmental delay and acanthosis nigricans (SADDAN), hypochondroplasia, a craniosynostosis syndrome, and camptodactyly tall stature and hearing loss syndrome (CATSHL). See the following alignment between SEQ ID NO: 33 of the ‘289 patent, which is the same as instant SEQ ID NO: 5:
RESULT 1
US-15-943-436-33
; Sequence 33, Application US/15943436
; Patent No. 10294289
; GENERAL INFORMATION
;  APPLICANT: THERACHON
;  APPLICANT:INSTITUT NATIONAL DE LA SANTE ET DE LA RECHERCHE MEDICALE
;  APPLICANT:UNIVERSITE NICE SOPHIA ANTIPOLIS
;  TITLE OF INVENTION: SOLUBLE FIBROBLAST GROWTH FACTOR RECEPTOR 3 (SFGFR3) POLYPEPTIDES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 51088-006003
;  CURRENT APPLICATION NUMBER: US/15/943,436
;  CURRENT FILING DATE: 2018-04-02
;  PRIOR APPLICATION NUMBER: PCT/EP17/67119
;  PRIOR FILING DATE: 2017-07-07
;  PRIOR APPLICATION NUMBER: 62/467,478
;  PRIOR FILING DATE: 2017-03-06
;  PRIOR APPLICATION NUMBER: 62/359,607
;  PRIOR FILING DATE: 2016-07-07
;  NUMBER OF SEQ ID NOS: 39
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 33
;  LENGTH: 349
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic construct
US-15-943-436-33


  Best Local Similarity   100.0%;  
  Matches  349;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 60

Qy         61 PSERVLVGPQRLQVLNASHEDSGAYSCRQRLTQRVLCHFSVRVTDAPSSGDDEDGEDEAE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSERVLVGPQRLQVLNASHEDSGAYSCRQRLTQRVLCHFSVRVTDAPSSGDDEDGEDEAE 120

Qy        121 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 180

Qy        181 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 240

Qy        241 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLKTAGANTTDKELE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLKTAGANTTDKELE 300

Qy        301 VLSLHNVTFEDAGEYTCLAGNSIGFSHHSAWLVVLPVSLESNASMSSNT 349
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VLSLHNVTFEDAGEYTCLAGNSIGFSHHSAWLVVLPVSLESNASMSSNT 349

The claims of the ‘289 patent also recite that the sFGFR3 is administered subcutaneously, intravenously, intramuscularly, intra-arterially, intrathecally, or intraperitoneally at a dose of 0.002 mg/kg to about 30 mg/kg body weight one or more times daily, weekly, monthly, or yearly.
	The differences between the claim sets are as follow. The claims of the ‘289 patent do not recite treating or reducing abnormal abdominal fat deposition. Owen et al. (Medicine, 1990; 69: 56-67) is presented as evidence that patients with achondroplasia have “apparent android obesity”, and greater abdominal: hip ratios, but not hypertriglyceridemia or diabetes mellitus (see p. 65, paragraph bridging left and right columns). Indeed, Owen et al. conclude that increased abdominal circumference is not predictive of body fat or being overweight, and further, cannot necessarily be Summary”). Note MPEP 2131.01, which addresses the use of evidentiary references. In the instant case, the reference by Owen et al. shows that the characteristic of apparent abdominal obesity in achondroplasia patients does not necessarily correlate to being overweight or having excess fat, at least outside the abdomen. In other words, Owen et al. properly show that this characteristic, though not recited in the claims of the ‘289 patent, is nevertheless inherent.
Another characteristic of achondroplasia patients not recited in the claims of the ‘289 patent is that they have a tendency to develop visceral fat deposition around the organs. Nevertheless, the claims of the ‘289 patent recite treatment of the same patient population with the same agent, thus the intrinsic characteristics of this patient population were present, even if they were not recognized. Indeed, Saint-Laurent et al. (PLOS ONE, https://doi.org/10.1371/journal.pone.0195876 April 13, 2018; 18 pages total) disclose that achondroplasia mice (Fgfr3ach/+) have a tendency to develop visceral fat around the organs. See MPEP 2131.01 (III), which also states that the critical date of extrinsic evidence showing a universal fact such as the body characteristics of achondroplasia patients need not antedate the filing date.

Claims 158-160, 162-166 and 168-177 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of U.S. Patent No. 11,021,528. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to administration of a soluble FGFR3 (sFGFR3) polypeptide in order to treat a skeletal 
RESULT 2
US-16-417-174-33
; Sequence 33, Application US/16417174
; Publication No. US20200190162A1
; GENERAL INFORMATION
;  APPLICANT: THERACHON SAS
;  APPLICANT:INSERM (INSTITUT NATIONAL DE LA SANTE ET DE LA RECHERCHE MEDICALE)
;  APPLICANT:UNIVERSITE NICE SOPHIA ANTIPOLIS
;  TITLE OF INVENTION: SOLUBLE FIBROBLAST GROWTH FACTOR RECEPTOR 3 (SFGFR3) POLYPEPTIDES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 51088-006004
;  CURRENT APPLICATION NUMBER: US/16/417,174
;  CURRENT FILING DATE: 2019-05-20
;  PRIOR APPLICATION NUMBER: US 15/943,436
;  PRIOR FILING DATE: 2018-04-02
;  PRIOR APPLICATION NUMBER: PCT/EP17/67119
;  PRIOR FILING DATE: 2017-07-07
;  PRIOR APPLICATION NUMBER: US 62/467,478
;  PRIOR FILING DATE: 2017-03-06
;  PRIOR APPLICATION NUMBER: US 62/359,607
;  PRIOR FILING DATE: 2016-07-07
;  NUMBER OF SEQ ID NOS: 39
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 33
;  LENGTH: 349
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic construct
US-16-417-174-33

  Query Match             100.0%;  Score 1856;  DB 20;  Length 349;
  Best Local Similarity   100.0%;  
  Matches  349;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 60

Qy         61 PSERVLVGPQRLQVLNASHEDSGAYSCRQRLTQRVLCHFSVRVTDAPSSGDDEDGEDEAE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 180

Qy        181 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 240

Qy        241 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLKTAGANTTDKELE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLKTAGANTTDKELE 300

Qy        301 VLSLHNVTFEDAGEYTCLAGNSIGFSHHSAWLVVLPVSLESNASMSSNT 349
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VLSLHNVTFEDAGEYTCLAGNSIGFSHHSAWLVVLPVSLESNASMSSNT 349

The claims of the ‘528 patent also recite that the sFGFR3 is administered subcutaneously, intravenously, intramuscularly, intra-arterially, intrathecally, or intraperitoneally at a dose of 0.002 mg/kg to about 30 mg/kg or 0.2 mg/kg to about 3 mg/kg.
	The differences between the claim sets are as follow. The claims of the ‘528 patent do not recite treating or reducing abnormal abdominal fat deposition. Owen et al. (Medicine, 1990; 69: 56-67) is presented as evidence that patients with achondroplasia have “apparent android obesity”, and greater abdominal: hip ratios, but not hypertriglyceridemia or diabetes mellitus (see p. 65, paragraph bridging left and right columns). Indeed, Owen et al. conclude that increased abdominal circumference is not predictive of body fat or being overweight, and further, cannot necessarily be extrapolated from measurements from average height humans (see p. 66, right column, under “Summary”). Note MPEP 2131.01, which addresses the use of evidentiary references. In the instant case, the reference by Owen et al. shows that the characteristic of apparent abdominal obesity in achondroplasia patients does not necessarily correlate to being overweight or having excess fat, at least outside the 
Another characteristic of achondroplasia patients not recited in the claims of the ‘528 patent is that they have a tendency to develop visceral fat deposition around the organs. Nevertheless, the claims of the ‘528 patent recite treatment of the same patient population with the same agent, thus the intrinsic characteristics of this patient population were present, even if they were not recognized. Indeed, Saint-Laurent et al. (PLOS ONE, https://doi.org/10.1371/journal.pone.0195876 April 13, 2018; 18 pages total) disclose that achondroplasia mice (Fgfr3ach/+) have a tendency to develop visceral fat around the organs. See MPEP 2131.01 (III), which also states that the critical date of extrinsic evidence showing a universal fact such as the body characteristics of achondroplasia patients need not antedate the filing date.

Claims 158-160, 162-166 and 168-172 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-53 of copending Application No. 16/796,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to administration of a soluble FGFR3 (sFGFR3) polypeptide in order to treat a skeletal growth retardation disorder selected from achondroplasia, thanatophoric dysplasia type I (TDI), thanatophoric dysplasia type II (TDII), severe achondroplasia with developmental delay and acanthosis nigricans (SADDAN), hypochondroplasia, a craniosynostosis syndrome, and camptodactyly tall stature and 
RESULT 1
US-16-649-208-5

  Query Match             93.6%;  Score 1543;  DB 1;  Length 349;
  Best Local Similarity   100.0%;  
  Matches  288;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         23 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 82
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ESLGTEQRVVGRAAEVPGPEPGQQEQLVFGSGDAVELSCPPPGGGPMGPTVWVKDGTGLV 60

Qy         83 PSERVLVGPQRLQVLNASHEDSGAYSCRQRLTQRVLCHFSVRVTDAPSSGDDEDGEDEAE 142
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSERVLVGPQRLQVLNASHEDSGAYSCRQRLTQRVLCHFSVRVTDAPSSGDDEDGEDEAE 120

Qy        143 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 202
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DTGVDTGAPYWTRPERMDKKLLAVPAANTVRFRCPAAGNPTPSISWLKNGREFRGEHRIG 180

Qy        203 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 262
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GIKLRHQQWSLVMESVVPSDRGNYTCVVENKFGSIRQTYTLDVLERSPHRPILQAGLPAN 240

Qy        263 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLK 310
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QTAVLGSDVEFHCKVYSDAQPHIQWLKHVEVNGSKVGPDGTPYVTVLK 288

	The differences between the claim sets are as follow. The claims of the reference application do not recite treating or reducing abnormal abdominal fat deposition. Owen et al. (Medicine, 1990; 69: 56-67) is presented as evidence that patients with achondroplasia have “apparent android obesity”, and greater abdominal: hip ratios, but not hypertriglyceridemia or diabetes mellitus (see p. 65, paragraph bridging left and right columns). Indeed, Owen et al. conclude that increased abdominal circumference is not predictive of body fat or being overweight, and further, cannot necessarily be extrapolated from measurements from average height humans (see p. 66, right column, under “Summary”). Note MPEP 2131.01, which addresses the use of evidentiary references. In the instant case, the reference by Owen et al. shows that the 
Another characteristic of achondroplasia patients not recited in the claims of the ‘289 patent is that they have a tendency to develop visceral fat deposition around the organs. Nevertheless, the claims of the reference application recite treatment of the same patient population with the same agent, thus the intrinsic characteristics of this patient population were present, even if they were not recognized. Indeed, Saint-Laurent et al. (PLOS ONE, https://doi.org/10.1371/journal.pone.0195876 April 13, 2018; 18 pages total) disclose that achondroplasia mice (Fgfr3ach/+) have a tendency to develop visceral fat around the organs. See MPEP 2131.01 (III), which also states that the critical date of extrinsic evidence showing a universal fact such as the body characteristics of achondroplasia patients need not antedate the filing date.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649